Kirkpatrick, C. J.
— There are two causes apparent on the record, for which this judgment must be reversed. The state of the demand is for a trespass committed by the sons of the defendant. Upon principles of law, one person can never be made liable for the trespass of another. It is true, that if one command or authorize his servant to commit a trespass, lie is answerable himself; but then it is the trespass of the master, according to the well known maxim of the law, qui faeit per alium faát per se, and it must be so charged in the declaration or state of demand. In the second place, the judgment is in figures, which, according to the opinion of Cole v. Petty, is error. — Reverse judgment for these causes.
Rosseix, J. — Concurred.
Pennington, J.
— I concur in the reversal of this judgment, even if the action could be maintained against the defendant below, for the trespass of her sons; yet the trespass is not set out in the state of the demand. To demand for trespass, and nothing more, is no legal [*] state of demand. The trespass committed, must be set out; and that with convenient certainty.
Judgment reversed.